Giieen, J.
delivered the opinion of the court.
This is an action of debt, on a promissory note, exe-, cuted by the plaintiff in error to the defendants in error for four hundred and seventy-two dollars and forty-nine cents.
The only question made by the counsel for the plaintiff in error, is, that the court below erred, in permitting the plaintiffs to read the note in evidence, because, as he alleges, there is a variance between the description of the note in the declaration, and the one offered in evidence.
In the introductory part of the declaration, it is stated that, “Alfred Fassitt and James M. Fassitt, partners trading under the firm and style of Fassitt & Co., by attorney, complain of E. A. White, who is in court by summons of a plea that he render unto them the sum of four hundred dollars and forty-nine cents, &c.” The declaration then contains a description of the note, in which it is stated, that “the defendant then and there promised to pay six months after the date thereof, to the said plaintiffs, or order, the sum of four hundred and seventy-two dollars and forty-nine cents,” &c.
The note offered in evidence, is executed to “Alfred Fassitt and James W. Fassitt, trading under the firm of Fassitt & Co., for four hundred and seventy-two dollars and forty-nine cents.”
The defendant objected to the note being read as evidence, which objection was overruled; and the jury found for the plaintiffs.
*193The court refused to grant a new trial, and the defendant appealed to this court.
The note, as described in the declaration, is for the same amount of the one offered in evidence, and upon that point, there is in fact, no variance. The sum demanded, in the introductory part of the declaration is only four hundred dollars and forty-nine cents; the draftsman, by a clerical mistake, omitting the seventy-two dollars. But the sum is correctly stated in the writ, and in the allegation of the cause of action, in the declaration, where the note is described as being for four hundred and seventy-two dollars and forty-nine cents.
We think therefore, that as there is no variance in the amount of the note described in the declaration, and the one offered in evidence, the objection of the defendant was properly overruled.
But it is said that Alfred Fassitt and James M. Fassitt are the parties in the declaration, and the note offered in evidence, is payable to Alfred Fassitt and James W. Fassitt; and that this variance in the payees of the note, was sufficient to have excluded it. We do not think so. The substitution of a single letter in the name of this firm, in writing the letter “M,” instead of “W,” does not so change the name as to destroy its identity. In all other respects, the name of the members of the firm, and the style of the partnership, are the same; and the date of the note, time of payment, and amount of money payable, are the same.
Let the judgment be affirmed.